             Case 2:18-cv-02423-RFB-PAL Document 25 Filed 10/09/18 Page 1 of 3


 1   Mark L. Smith (#213829)
       msmith@smithwashburn.com
 2   Jacob L. Fonnesbeck (#304954)
       jfonnesbeck@smithwashburn.com
 3   SMITH WASHBURN, LLP
     500 South Grand Avenue, Suite 1450
 4   Los Angeles, CA 90071
     Telephone: (213) 418-2390
 5   Facsimile: (213) 418-2399
 6   Attorneys for Reflex Media, Inc.
 7                           IN THE UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
      REFLEX MEDIA, INC., a Nevada Case No. 4:18-cv-5018-DMR
10    corporation,
11             Plaintiffs,                        NOTICE OF INTENT TO FILE
                                                  AMENDED COMPLAINT
12    vs.
13    DOE NO. 1 d/b/a                             Hon. Donna M. Ryu
      www.PredatorsAlerts.com, et al.,
14
               Defendants.
15

16            Plaintiff Reflex Media, Inc. (“Reflex Media”), hereby gives notice of its intent to
17   file an amended Complaint in accordance with Rule 15 of the Federal Rules of Civil
18   Procedure (“Fed. R. Civ. P.”).
19            On September 25, 2018, Marca Global filed its Motion to Dismiss Plaintiff’s
20   Complaint. The Court issued a briefing schedule regarding the motion and required
21   responses to the motion to be filed no later than October 9, 2018. (Dkt. 19.) The following
22   day the Court required Marca Global to re-notice the hearing to comply with local but kept
23   the briefing schedule issued on September 25th. (Dkt. 23.) Fed. R. Civ. P. 15 permits
24   parties to amend their pleadings 21 days after service of a motion under 12(b). Fed. R. Civ.
25   P. 15(a)(1)(B). Consequently, Reflex Media is required to amend its complaint no later
26   than October 16, 2018, a week after the current motion briefing schedule.
27   ////
28   ////
     ////
                                                    NOTICE OF INTENT TO FILE AMENDED COMPLAINT
                                                               CASE NO. 4:18-CV-5018-DMR, PAGE 1
     4811-7842-4952, v. 1
             Case 2:18-cv-02423-RFB-PAL Document 25 Filed 10/09/18 Page 2 of 3


 1
              Therefore, given the inconsistency between these deadlines, and in an effort to avoid
 2
     any confusion about whether and how Reflex Media intends to respond to Marca Global’s
 3
     Motion to Dismiss, Reflex Media hereby gives notice of its intent to file an amended
 4
     complaint in lieu of responding to the motion. As required by Fed. R. Civ. P. 15, Reflex
 5
     Media will file its amended complaint on or before the October 16, 2018, deadline.
 6
     DATED: October 9, 2018                          SMITH WASHBURN, LLP
 7

 8

 9                                                   By: /s/ Jacob L. Fonnesbeck
                                                        Jacob L. Fonnesbeck
10                                                       Attorneys for Plaintiff Reflex Media, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                                    NOTICE OF INTENT TO FILE AMENDED COMPLAINT
                                                               CASE NO. 4:18-CV-5018-DMR, PAGE 2
     4811-7842-4952, v. 1
             Case 2:18-cv-02423-RFB-PAL Document 25 Filed 10/09/18 Page 3 of 3


 1                                 CERTIFICATE OF SERVICE
 2
              I hereby certify that on October 9, 2018, I caused a true and correct copy of the
 3
     forgoing NOTICE OF INTENT TO FILE AMENDED COMPLAINT to be served
 4
     upon the parties below via the Court’s CM/ECF system:
 5
              Jacob Song
 6            KUTAK ROCK LLP
              5 Park Plaza, Suite 1500
 7            Irvine, CA 92617-8595
              Email: jacob.song@kutakrock.com
 8
              Chad T. Nitta, Pro Hac Vice
 9            Blair E. Kanis, Pro Hac Vice
              KUTAK ROCK LLP
10            1801 California Street, Suite 3000
              Denver, CO 80202
11            Email: chad.nitta@kutakrock.com
                     blair.kanis@kutakrock.com
12

13

14                                                        /s/ Melina Hernandez
15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                                   NOTICE OF INTENT TO FILE AMENDED COMPLAINT
                                                              CASE NO. 4:18-CV-5018-DMR, PAGE 3
     4811-7842-4952, v. 1
